EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company since the date of the most recent filing on Schedule 13D.Such transactions involved the purchase of shares on the Nasdaq National Market System.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Quantity 8/5/20101 Purchase 8/6/2010 Purchase 8/9/2010 Purchase 8/11/2010 Purchase 8/12/2010 Purchase 8/13/2010 Purchase 8/16/20102 Purchase 8/17/20103 Purchase 8/18/20104 Purchase 8/19/20105 Purchase 8/20/2010 Purchase 8/23/20106 Purchase 8/24/20107 Purchase 8/25/2010 Purchase 8/26/20108 Purchase 8/30/20109 Purchase 8/31/201010 Purchase 9/1/201011 Purchase 9/2/201012 Purchase 9/3/2010 Purchase 9/7/201013 Purchase 9/8/201014 Purchase 9/9/201015 Purchase 9/10/201016 Purchase 9/13/2010 Purchase 9/14/201017 Purchase 9/15/201018 Purchase 9/16/201019 Purchase 9/22/201020 Purchase 9/23/201021 Purchase 1 Executed at prices ranging from 6.38 - 6.50 2 Executed at prices ranging from 6.80 - 6.81 3 Executed at prices ranging from 6.79 - 6.80 4 Executed at prices ranging from 6.78 - 6.80 5 Executed at prices ranging from 6394 - 7.00 6 Executed at prices ranging from 7.15 - 7.25 7 Executed at prices ranging from 7.11 - 7.25 8 Executed at prices ranging from 7.34 - 7.42 9 Executed at prices ranging from 7.65 - 7.75 10 Executed at prices ranging from 7.73 - 7.75 11 Executed at prices ranging from 7.68 - 7.80 12 Executed at prices ranging from 7.70 - 7.80 13 Executed at prices ranging from 7.69 - 7.80 14 Executed at prices ranging from 7.75 - 7.82 15 Executed at prices ranging from 7.67 - 7.90 16 Executed at prices ranging from 7.55 - 7.85 17 Executed at prices ranging from 7.80 - 7.84 18 Executed at prices ranging from 7.80 - 7.83 19 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 20 Executed at prices ranging from 8.18 - 8.25 21 Executed at prices ranging from 8.05 - 8.18
